Citation Nr: 0712361	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION


The appellant served on active duty from January 1993 to July 
1996 with prior active service of four months and two days.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a April 2003 rating decision 
in which the RO denied, inter alia, the veteran's claim of 
service connection for herpes.  In October 2003, the 
appellant filed a notice of disagreement (NOD).  A statement 
of the case (SOC) was issued in February 2004, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Herpes was not shown in service, and there is no 
competent evidence establishing a medical nexus between any 
current herpes and the appellant's active service.


CONCLUSION OF LAW

The criteria for service connection for herpes are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA-compliant notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an July 2001 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  Hence, the appellant is not shown to 
be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007);  See 
also,  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

The Board notes that the RO has not provided to the appellant 
information pertaining to the assignment of disability 
ratings and effective dates, and the type of evidence that 
impacts those determinations.  However, the Board finds that 
the appellant is not prejudiced by the lack of such notice.  
Because the Board's decision herein denies the claim for 
service connection for herpes, no disability rating or 
effective date is being, or is to be, assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private medical 
records.  As explained in more detail below, the claim on 
appeal is being denied because there is no medical evidence 
whatsoever to support that the veteran's claim thawt the 
disability at issue is related to his military service.  As 
the current record does not reflect even a prima facie claim 
for service connection for the claimed disorder, VA has no 
obligation to obtain any medical opinion commenting upon the 
etiology of the claimed disability.  See 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by and on the appellant's 
behalf, the Board finds that service connection for herpes is 
not warranted.  

The appellant has asserted that herpes was first diagnosed 
while serving at Fort Lee.  She has indicated that she was 
received treatment for herpes and was watched for outbreaks 
while stationed in Germany.  

A careful review of the evidence reveals that there is no 
competent medical evidence showing that herpes had its onset 
during service or is in any way related to service.  The 
service medical records do not show any complaints, findings 
or a diagnosis of herpes during service.  

The post-service private treatment records include an August 
1997 comprehensive examination report which noted a history 
of herpes, although the impressions did not include herpes.  
A September 1999 private gynecological examination report 
noted that the she was seen for a routine visit and had no 
specific complaints.  Nothing was noted under Medical 
History.  It was indicated that pelvic examination was benign 
other than what was suggestive of pelvic adhesive disease.  
In August 2001, the appellant was seen for complaints of 
chills, fever, a pulling sensation on urination and hip 
soreness.  The examiner indicated that ointment was 
prescribed for herpes at the appellant's request.  The 
impression was urinary tract infection.  An April 2002 
statement of Dr. Taylor indicated that the appellant was 
treated with medication for depression and for suppression of 
a genital herpes infection.  There is no medical opinion 
linking herpes to the appellant's service.  

In short, the medical evidence currently of record does not 
support the appellant's claim, and neither she nor her 
representative has presented or identified existing evidence 
that would, in fact support the claim. 

In adjudicating this claim, the Board has also considered the 
appellant's and her representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matter of etiology, or medical relationship between a 
current disability and service-a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and her 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for herpes must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for herpes is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


